UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7119


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BILLY LAMONT ROUSER, a/k/a Black,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:99-cr-00021-RBS-TEM-5)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Lamont Rouser, Appellant Pro Se.   Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy Lamont Rouser appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the    district    court.        See     United    States    v.     Rouser,

No. 4:99-cr-00021-RBS-TEM-5          (E.D.    Va.   filed   May    21,     2008;

entered May 23, 2008).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and    argument   would    not    aid   the

decisional process.

                                                                       AFFIRMED




                                       2